Title: From George Washington to James Wood, 12 September 1796
From: Washington, George
To: Wood, James


        
          Dear Sir
          Philadelphia 12th Septr 1796
        
        By a recurrence to the Acts of the last Session of Congress, you will find one for disposing of the ungranted lands No. Wt of the Ohio; and for appointing a Surveyor General for the purposes therein mentioned. And you may have heard, that Mr DeWitt,

who was Geographer to the Army at the close of the War, after the decease of Mr Erskine, and at present the Surveyor General of the State of New York (a man of profound knowledge in Mathematics, and sufficiently skilled in Astronomy) was nominated to that Office, and has declined the acceptance of it.
        It is yet vacant; and you have been mentioned to me, as a Gentleman to whom it might be acceptable.
        Without taking then a circuitous rout to ascertain this fact, I shall apply immediately to yourself, for information: and will frankly ask, because I am sure you will candidly answer (if the appointment should meet your wishes) whether your knowledge in Mathematics; practical Surveying; and so much of Astronomy as is useful to a skilful exercise of the latter, for discovering the Latitude, Meridian &ca now are, or easily could be made familiar to you.
        These questions are propounded, because affirmative qualifications are essential; for it will readily occur to you, that he who is to examine & employ others—⟨d⟩irect their proceedings—and to inspect their works—ought not to be ignorant of the principles which are to be the rule for their conduct.
        It is a very honorable and important Office; none perhaps that requires more integrity and vigilance in the execution, to prevent improper speculations and abuse. The Officer holding it must reside in the Country where the business will be chiefly transacted.
        As the Season & circumstances begin now to press for an Appointment, and as my continuance here, and the road I shall travel back to Virginia (for the purpose of returning with my family for the winter) are somewhat uncertain, I request the favor of you, to put your answer to this letter under cover to the Secretary of State, who will be directed to open it, and to fill up the blank Commission which I shall deposit in his Office with your name if you are disposed to accept it; or with that of another Gentleman who is held in contemplation if you do not. You may, if it is not too troublesome, address a duplicate to me, at Mount Vernon, to remain in the Post Office at Alexandria until called for. With great esteem & regard I am—Dear Sir Your Very Hble Servant
        
          Go: Washington
        
       